DETAILED ACTION
1.	This office action is in response to communication filed on 01/20/2022. Claims 1-20 are pending on this application.


Response to Arguments
2.	With respect to claims 1 and 14, applicant's arguments filed 01/20/2022 “the Nyquist rate of the ADC circuit of Bal is not an oversampling rate, and the cited portions of Bal therefore do not appear to teach or suggest oversampling in connection with a measurement mode” have been fully considered, however but they are not persuasive because Figures 1-4 of Bal discloses ADC circuit (38; see Fig. 3 for  discloses an analog signal 36 S converted to digital signal Y1 by sigma-delta  analog-to-digital conversion circuit 38)  is at an oversampling rate (Col. 6 line 45 disclose “the input and output digital signals Y1 to the digital noise cancelation filter 42 are at an oversampled rate”).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 9, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bal et al. U.S. patent No. 9,780,803.
	Fig. 1 discloses a built-in-self-test “BIST”.
	Fig. 2 discloses disclose digital stimuli Generator 34 in Fig. 1 to generate analog signal S 36.

 	Fig. 4 discloses digital recombiner and Filter 42 in Fig. 1. 

Regarding claim 1. Fig. 1 to Fig. 4 of Bal et al. discloses a method for real-time diagnosing (Build-in-self- test “BIST”)  of an analog sensor measurement (analog measurement signal 36 S by Sigma-Delta 38), the method comprising: receiving, during a measurement mode (measured of d Y1 by sigma-delta analog to digital converter 38), an analog signal (36 S) indicative of a variable being measured (variable of analog signal 36 S); converting the analog signal (36 S) into digital samples (Y1) measured at an oversampling rate (Col. 6 lines 44- 45 disclose oversampling rate of Y1); pre-processing (Digital Recombination And Filter 42) the digital samples (Y1) to generate a digital output (Y3) at a target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4); wherein the oversampling rate (Col. 6 lines 44-45) is N times (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4) and receiving and processing a diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error… to BIST 32”), during a diagnostic mode (Digital Analyzer 48), wherein a last digital output (Y3)  prior to the diagnostic mode (digital Analyze 48; Col. 4 lines 1-9) is computed (computed by 48; Col. 4 lines 1-9) from less than N  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) previously measured digital samples (Y1).  
Regarding claim 2. The method of claim 1, Fig. 1 further discloses wherein a first digital output (X) following the diagnostic mode (digital analyzer 48) is computed (computed by 48) from less than N 
Regarding claim 9. The method of claim 1, Fig. 1 further discloses  wherein receiving (receiving by BIST 32) and processing (processing by  BIST 32) the diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error to the BIST 32”) comprises: interrupting (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1 ) to initiate the diagnostic mode (digital analyzer 48), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  
Regarding claim 14. Fig. 1 of Bal et al. discloses a system for real-time diagnosing (digital analyzer 48; Col. 1-9) of an analog sensor (36 S) measurement (measurement by sigma-delta ADC 38), the system comprising: at least one sensor (34) that generates an analog signal (36 S) indicative of a variable (variable of analog signal 36 S) being measured (being measured by DAC 58 in Fig. 2) ; an analog-to-digital converter (38), in communication with the at least one sensor (34), that converts the analog signal (36 S)  into digital samples measured (Y1) at an oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1); 17LEAR 60776 PUS160776-USA-1 a pre-processor (42) that receives the digital samples (Y1), during a measurement mode (measurement of Y1), and generates a digital output (Y3)  at a target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56), wherein the oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1 ) is N times  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56); and a controller (BITS Control circuit 32) configured to receive and process a diagnostic signal (Col. 3 lines 30-33), during a diagnostic mode (32, Col. 3 lines 45-47), wherein a last digital output 
Regarding claim 15. The system of claim 14, wherein a first digital output (X) following the diagnostic mode (analyzer 48) is computed from less than N (Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in 42; see Fig. 4; therefore, digital output X has the same sampling rate of Y3 which is less than sampling rate of Y1) previously measured digital samples (Y1).  
Regarding claim 18. The system of claim 14, Fig. 1 further discloses wherein the controller (32) is further configured to interrupt (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1) to initiate the diagnostic mode (32, Col. 3 lines 45-47), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  

Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the digital output is computed as an average value of up to N previously measured digital samples.  
6.	Claims 4-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 4, prior art does not teach further comprising: detecting whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiating the diagnostic mode in an absence of any diagnostic inhibitors.  

8.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 11, prior art does not teach: wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target sampling rate is interpolated from remaining digital samples to prevent any loss of digital outputs at the target sampling rate.  
9.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the digital output is computed as an average value of up to N previously measured digital samples.  
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the controller is further configured to: detect whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiate the diagnostic mode in an absence of any diagnostic inhibitors. 
11.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 19, prior art does not teach wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target 
Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/20/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845